Citation Nr: 0607047
Decision Date: 03/10/06	Archive Date: 06/16/06

DOCKET NO. 02-02 692                        DATE MAR 10 2005



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of August 2001 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Birmingham, Alabama, which denied service connection for a gastrointestinal disorder.

On May 1,2003, the United States Court of Appeals for the Federal Circuit (Federal
Circuit Court) in Disabled American Veterans v. Sec y a/Veterans Affairs, 327 F.3d
1339 (Fed. Cir. 2003) (DAV) invalidated the Board's development authority under 38 C.F.R. § 19.9. The Federal Circuit Court further stated that the Board was not allowed to consider additional evidence without remanding the case to the RO for initial consideration and/or without obtaining a waiver of agency of original jurisdiction (AOJ), that is, RO, consideration from the appellant.

In November 2003, in accordance with the holding in DAV, this appeal was remanded to the RO for additional development. Such has been accomplished and this matter is now returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Unfortunately the Board finds that another remand is necessary in this case. A
review of the evidence in this case reveals that the evidence is not adequate for the purposes of adjudicating this matter. Specifically, the April 2003 VA examination to ascertain the etiology of the veteran's claimed gastrointestinal disorder was said to have included a claims file review, but the examiner was noted to state that an

- 2



attempt to review the VA records on the computer was not successful because the computer system was down. Later in the examination, the examiner noted that the veteran was treated at the VA and had apparently had an upper gastrointestinal (GI) series in 1999, however the computer was, down and the examiner was unable to check on the reports. There is no indication that the examiner later reviewed the VA records that were in the computer system in order to provide an addendum opinion. The VA records in question did not appear to be in the claims file at the time of this examination. Thus the opinion from the examiner in April 2003 was not based on a review of the complete record at the time of the examination.

Since this Apri12003 examination, additional records were obtained, with Social Security records received in May 2004 that included VA records and private medical records which were not available for review at the time of this VA examination. Additional private medical records were submitted by the veteran in December 2004. These records are not noted to include any VA records of an upper GI said to have taken place in 1999, nor is such a record shown elsewhere in the claims file. There are private medical records of an upper GI dated in 1998 located in the claims file.

Furthermore, the additional records obtained include private medical records from October 2002, in which the veteran sought treatment for stomach complaints and gave a history of having served in the Persian Gulf during the Gulf War and the treating physician suggested that the veteran's stomach problems may possibly be linked to an Anthrax injection from the Gulf War. A review of the claims file reflects that the verified dates of service pre date the Gulf War. Verification of the veteran's claimed additional service appears necessary and if such service is verified, additional service medical records will need to be obtained.

VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

- 3 



In view of the foregoing, further appellate consideration is deferred and the case is REMANDED for the following development:

1. The AMC should request that the veteran confirm or deny whether he had any active service claimed to have taken place after July 1982, and if so, when such service took place. Only if the veteran does so, should the AMC obtain supporting documentation verifying such active service as well as service medical records and service personnel records from such additional active service.

2. The AMC should obtain the veteran's medical records from the VA Medical Center(s) in Alabama for any treatment for his stomach disability from 1999. If the above-mentioned records are not available, that fact should be entered in the claims file.

3. Thereafter, the VBA AMC should provide the appellant a VA examination to determine the nature and etiology of the veteran's claimed gastrointestinal disorder. All necessary studies should be conducted. The claims file must be provided to the examiner for review prior and pursuant to conduction and completion of the examination. The examiner should indicate whether the claims file has been reviewed, particularly the service medical records showing treatment for gastrointestinal problems. The examiner is requested to address the questions noted below:

(a) Does the veteran have a current gastrointestinal disability and if so, whether it is at least as likely as not (at least a 50/50 possibility) that any gastrointestinal disability currently shown was incurred or if

- 4



preexisting, was aggravated by any incident shown in service between October 1977 and July 1982?

(b) Only if additional service after July 1982 is verified and additional service medical records from such service are obtained, should the following question be answered. It is at least as likely as not (at least a 50/50 possibility) that any gastrointestinal disability currently shown was incurred or if preexisting, was aggravated by any incident shown in active service after July 1982, to include a possible Anthrax injection if shown in the records?

A complete rationale should be provided for all opinions expressed.

4. After undertaking any other development deemed essential in addition to that specified above, the VBA AMC should re-adjudicate the appellant's claim. If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement. of the case. The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations. An appropriate period of time should be allowed for response before the case is returned to the Board for further review.

Thereafter, the case should be returned to the Board, if otherwise in order. The purposes of this remand are to comply with due process of law and to further develop the appellant's claim. The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. No action by the appellant is required until he receives further notice;

- 5 



however, the veteran is advised that failure to cooperate by reporting for examination may result in the denial of his claim. 38C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).	
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 6
- 
- 

